UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6171


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMAD ALI, a/k/a Supe, a/k/a Jacquae Taylor, a/k/a Marvin George,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:10-cr-00296-HMH-1)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamad Ali, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamad Ali appeals the district court’s order denying his motion for compassionate

release under 18 U.S.C. § 3582(c)(1)(A). We have reviewed the record and find no abuse

of discretion. Accordingly, although we grant Ali’s motion for leave to file a supplemental

brief, we affirm for the reasons stated by the district court. United States v. Ali, No. 6:10-

cr-00296-HMH-1 (D.S.C. Jan. 13, 2021). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2